UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 Amendment Two REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Yellow7, Inc. (Name of small business issuer in its charter) TEXAS 61-155055 (State or other jurisdiction of organization) (Primary Standard Industrial Classification Code) (Tax Identification Number) Hardwicke Lane Little Elm, Texas75068 (972) 731-6720 x 305 Jason Burgess 104 Hardwicke Lane Little Elm, Texas75068 (214) 725-5313 (Address and telephone number of registrant's executive office) (Name, address and telephone number of agent for service) With copies to: Wani Iris Manly, Esq. W. Manly, P.A. 10 SW South River Drive, Suite 1712 Miami, Florida33130 Telephone:(305) 407-8236 APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: From time to time after this Registration Statement becomes effective. If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.p If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.p If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.p If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. p Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer p Accelerated Filer p Non-accelerated Filer p Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Number of shares to be registered Proposed maximum offering price per share(1) Proposed maximum aggregate offering price(2) Amount of registration fee(2) $ 7.13 Common Stock for sale by selling stockholders $ $ $ 178.61 TOTAL $ $ $ 185.74 The proposed maximum offering price is based on the estimated high end of the range at which the common stock will initially be sold. Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(e) under the Securities Act of 1933. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this Prospectus is not complete and may be changed. The selling stockholders may not sell these securities until the registration statement is filed with the Securities and Exchange Commission and becomes effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the sale is not permitted. Prospectus Subject to Completion dated January 14, 2011 -1- Yellow7, Inc. 2,510,000 Shares of Common Stock This prospectus relates to periodic offers and sales of 2,510,000 shares of common stock by our Company and the selling security holders, which consists of: · Up to 2,510,000 shares of common stock which are presently outstanding and owned by the selling stockholders. The sales price to the public is fixed at $.25 per share until such time, if ever, the shares of our common stock becomes traded on the Bulletin Board operated by the Financial Industry Regulatory Authority (“FINRA”).If our common stock becomes quoted on the Bulletin Board, then the sales to the public will vary accordingly to selling decisions of each selling shareholder and the market for our common stock at the time of resale. There is no market for our common stock. There is no market for our securities and a public market may never develop and if a market develops, it may not be sustained.After the effective date of this Registration Statement, we intend to have a market maker file an application with FINRA for our common stock to be elegible for trading on the Over the Counter Bulletin Board.We currently do not have a market maker who has agreed to sponsor our application with FINRA and there can be no assurance that our common stock will be quoted on a quotation service or that any market for our stock will ever develop. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted.For a description of the plan of distribution of these shares, please see page 12 of this prospectus. Investing in our common stock involves a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment. See "Risk Factors" beginning on page7 to read about certain risks you should consider carefully before buying our shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed on the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. -2- TABLE OF CONTENTS SUMMARY OF OUR OFFERING 4 RISK FACTORS 7 RISKS RELATING TO OUR BUSINESS 7 RISKS RELATED TO OUR COMMON STOCK 8 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 9 USE OF PROCEEDS 9 DETERMINATION OF OFFERING PRICE 10 DILUTION 10 PLAN OF DISTRIBUTION 10 SELLING SECURITY HOLDERS 11 DESCRIPTION OF SECURITIES 13 INTERESTS OF NAMED EXPERTS AND COUNSEL 14 DESCRIPTION OF BUSINESS 15 Industry Background 15 Our Services 16 The Market 18 Marketing Strategy 19 Competition 19 DESCRIPTION OF PROPERTY 19 LEGAL PROCEEDINGS 19 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 20 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 21 OFF-BALANCE SHEET ARRANGEMENTS 21 EXECUTIVE COMPENSATION 21 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 22 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 23 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 24 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 24 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION 24 Financial Statements F-1 -3- SUMMARY OF OUR OFFERING Prospectus Summary This summary highlights selected information about our company, Yellow7, Inc. This summary is intended to highlight information contained elsewhere in this prospectus. You should carefully read the entire prospectus, including the section entitled “Risk Factors.” Our Business Yellow7, Inc. (the “Company” or “Yellow7”) is an operating company that has been implementing and improving our client advertising and marketing services .The Company was organized as a limited liability company on February 26, 2007 under the laws of the state of Texas.On July 13, 2010, the Company converted to a corporation in the same jurisdiction. We are a relatively small company with only two officers and directors and three employees. We initially began operations in 1998 as a creative advertising outlet by assisting Dallas-area advertising agencies to develop and execute online marketing strategies.Yellow7 developed its own brand and customer base while maintaining key relationships with several local, regional and national public relations and advertising firms. In 2006, we re-branded as Yellow7 interactive and operated as a full service interactive marketing agency. Previously outsourced services were now being handled in-house which was more efficient and less costly. As the web has developed, so too has our business model. What began as a creative-only firm has expanded into nearly all aspects of online marketing and advertising.Our client services include website design, development, maintenance services, search engine optimization (seo / sem),paid search marketing (ppc), social media advertising, branding, email marketing, banner/rich media advertising, media planning/buying, video, web application development, mobile design/development, mobile application development, ecommerce and other related services. We intend to continue developing real solutions for our clients while focusing primarily on online advertising methods. Our primary objective is to grow our core competencies while expanding into new industry related opportunities. Our principal executive offices are located at 104 Hardwicke Lane, Little Elm, TX 75068 and our telephone number is (972) 731-6720. Our Financial Situation Since inception of our Company until present, we have enjoyed profitable operations.Our financial statements for the years ended December 31, 2008 and 2009 are prepared using the accrual basis of accounting under which revenues are recognized when earned and available as current assets and expenditures are generally recognized when the related liability is incurred for the goods or services received.Revenues and net income indicating trends are set forth as follows: December 31, 2008 December 31, 2009 September 30, 2009 September 30, 2010 Revenues $ Net Income $ In order to become more profitable, we will need to generate increased revenues to offset our cost of sales and marketing, and general and administrative expenses. Recent Developments We are an operating company that has been implementing and improving our client advertising and marketing services.Our business plan was designed to create a viable, sustainable business. We have filed this registration statement in an effort to become a fully reporting company with the Securities and Exchange Commission in order to enhance our ability to raise additional capital. Our operations to date have been devoted primarily to assisting our clients with their advertising and marketing needs which include the following: -4- · Web Design · Search Engine Optimization · Paid Search Marketing · Social Media Advertising · Branding · Email Marketing · Banner/Rich Media Advertising · Media Planning / Buying · Web Application Development · Mobile Design / Development · Mobile Application Development Yellow7 is currently fully operational.In order to increase revenues, we must successfully address the following areas: 1.The Company must actively seek additional strategic relationships and alliances in the marketing and advertising industry. 2.Continually develop and implement a marketing and advertising plan:In order to promote clients and establish a public presence, we will be required to develop and implement a comprehensive marketing plan necessary to sell our clients products and services.We also intend to seek additional acquisitions which compliment our business plan.We intend to continuously generate awareness of our clients’ products and services through the implementation of multiple marketing platforms. 3.Create customer loyalty:It is critical that we continue to maintain strong client relationships by promoting quality marketing and advertising services and then delivering on a consistent basis. 4.The Company is not a blank check company and has no plans to merge with an unidentified company.Management has no intention to use the Company once reporting, as a vehicle for a private placement company to become a reporting company. Our Offering This prospectus relates to the sale of a total of 2,510,000 shares of our common stock. Upon the effective date of this registration statement, up to 2,510,000 shares may be sold by the selling stockholders as set forth under the caption “Selling Stockholders”. The distribution of the shares by the Selling Stockholders is not subject to any underwriting agreement. We will receive none of the proceeds from the sale of the shares by the Selling Stockholders. We will bear all expenses of the registration incurred in connection with this offering, but all selling and other expenses incurred by the Selling Stockholders will be borne by the Selling Stockholders. Summary of Selected Financial Information The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements and the related notes thereto as well as the “Management’s Discussion and Plan of Operation” included elsewhere in this Prospectus. -5- Financial Data Summary Balance Sheet Data ASSETS December 31, 2009 September 30, 2010 (unaudited) Cash $ $ Total Assets $ $ LIABILITIES AND MEMBERS'SHAREHOLDERS EQUITY Accounts Payable and accrued expenses $ $ Total Current Liabilities $ $ Non-Current Liabilities $ $ Total Liabilities $ $ Member's equity (deficit) $ ) $
